         Case 1:21-mc-00194-KPF Document 38 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BREAKING MEDIA, INC.,
                             Petitioner,
                                                      21 Misc. 194 (KPF)
                      -v.-
EVAN P. JOWERS,                                             ORDER

                             Respondent.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for an oral decision on

Petitioner’s pending motion for attorneys’ fees and costs on July 8, 2021, at

2:00 p.m. At the scheduled time, the parties shall call (888) 363-4749 and

enter access code 5123533. Please note that the conference will not be

available until 2:00 p.m.

      SO ORDERED.

Dated:       June 17, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
